DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.  Claims 1-4 and 8-11 have been amended.

Response to Arguments
Applicant's arguments filed on 5/19/2021 regarding the rejections of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued "data packets are divided on the IP layer and transmitted via respective links, where each of the data packets has a different IP address destinations depending on the respective link. Accordingly, the claimed features allow the data packets to be one flow at higher layer, and thus, no correction is necessary for every application program” (Page 7 of Reply).
Examiner respectfully disagrees.  Examiner notes that the claim language is not further limiting to require “data packets are divided on the IP layer and transmitted via respective links, where each of the data packets has a different IP address destinations depending on the respective link”, only that the data packets are transmitted via the respective wireless communication links over an Internet Protocol (IP) layer, wherein the data packets are distributed to the respective wireless communication links, on the IP layer.  Being transmitted via the respective links over the IP layer distributed to the respective links on the IP layer can be interpreted as the data packets pass through the 
Applicant further argued " while Kanugovi discloses a method of dividing data packets for multi-links, it fails to disclose ‘transmitting the data packets via the respective wireless communication links over an Internet Protocol (IP) layer,’ where ‘the data packets are distributed to the respective wireless communication links, on the IP layer.’”; “’[T]he eNB 1050 distributes a first portion of PDCP packets for delivery over the LTE link 1054 and a second portion of PDCP packets for delivery over the WiFi link 122.’ Kanugovi at ¶ 82”; and “Kanugovi describes the eNB (1050) is the distribution mechanism through which packets are delivered over the PDCP layer. See Kanugovi at ¶¶ 48, 84-85. There is no teaching or suggestion that the SGW (101) (Kanogovi at ¶ 42: serving gateway 101) ‘receiv[es], from a terminal, multilink transmission information on respective wireless communication links available for the terminal, schedul[es] data packets to be transmitted via the respective wireless communication links based on the multilink transmission information, and transmit[s] the data packets via the respective wireless communication links over an Internet Protocol (IP) layer, wherein the data packets are distributed to the respective wireless communication links, on the IP layer.’" (Pages 7-8 of Reply).
Examiner respectfully disagrees.  Examiner notes that the claim language is not further limiting to require “no teaching or suggestion that the SGW” performs the claim limitations, only that a multilink gateway performs the functions, which could be Prior Office action at Page 3 and Kanugovi at Para. 0083).  Kanugovi further shows in Fig. 2 that the PDCP packets are aggregated at the PDCP layer whereas Fig. 6 does not include the PDCP layer but shows the packets going directly into the IP/transport layer and thus the packets are delivered via the multiple links over the IP layer. Since the packets are divided between the LTE and Wi-fi link, the packets would be distributed to the respective links over the IP layer. Therefore, the combination of Kanugovi and Zhu teach Applicant’s argued claim limitations.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi et al  (US 2016/0174107 A1) in view of Zhu  (US 2018/0146487 A1).
Regarding claims 1 and 8, Kanugovi teaches a packet transmission method for transmitting packets (Abstract), the method comprising:
receiving, from a terminal, multilink transmission information on respective wireless communication links available for the terminal (Fig. 4; Paras. 0081-0085; distribution function is a multi-link scheduler that schedules across the WiFi and LTE links using an algorithm that has inputs such as, but not limited to, radio link quality, loading of the two candidate links, etc. Scheduling functions such as this are well-known in the art, and thus, a detailed discussion is omitted; i.e. link information is obtained for both the LTE and WiFi links); 
scheduling data packets to be transmitted via the respective wireless communication links based on the multilink transmission information (Fig. 4; Paras. 0081-0085; distribution function is a multi-link scheduler that schedules across the WiFi and LTE links using an algorithm that has inputs such as, but not limited to, radio link quality, loading of the two candidate links, etc. Scheduling functions such as this are well-known in the art, and thus, a detailed discussion is omitted; i.e. link information is obtained for both the LTE and WiFi links and is used for scheduling data over each link); and 
transmitting the data packets via the respective wireless communication links over an Internet Protocol (IP) layer (Figs. 2, 4, and 6; Paras. 0081-0085; distributes PDCP packets for delivery over the LTE link 1054 and the WiFi link 122 based on the radio link quality and/or loading information from the UE 1; i.e. Fig. 2 shows that the PDCP packets are aggregated at the PDCP layer whereas Fig. 6 does not include the PDCP layer but shows the packets going directly into the IP/transport layer and thus the packets are delivered via the multiple links over the IP layer. Since the packets are divided between the LTE and Wi-fi link, the packets would be distributed to the respective links over the IP layer), 
wherein the data packets distributed to the respective wireless communication links, on the IP layer (Figs. 2, 4, and 6; Paras. 0081-0085; distributes PDCP packets for delivery over the LTE link 1054 and the WiFi link 122 based on the radio link quality and/or loading information from the UE 1; i.e. Fig. 2 shows that the PDCP packets are aggregated at the PDCP layer whereas Fig. 6 does not include the PDCP layer but shows the packets going directly into the IP/transport layer and thus the packets are delivered via the multiple links over the IP layer. Since the packets are divided between the LTE and Wi-fi link, the packets would be distributed to the respective links over the IP layer).
However, Kanugovi does not specifically disclose a multilink gateway for transmitting packets comprising a transceiver configured to transmit and receive a signal; and a controller configured to control to. 
Zhu teaches support transporting an EPS bearer over multiple radio (3GPP or Non-3GPP) access networks simultaneously, bearer splitting (Abstract).  He further teaches a multilink gateway for transmitting packets comprising a transceiver configured to transmit and receive a signal; and a controller configured to control to (Figs. 2A/B; Paras. 0063 and 0016-0019; As shown in FIGS. 2A and 2B, a bearer splitting operation, e.g., a IP packet based bearer splitting operation, may be anchored at eNB 208 in a RAN-based architecture and/or P-GW 202 in a core-based architecture; i.e. the P-GW can perform the splitting operation and it would contain a processor, transceiver, and receiver). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Zhu with the teachings as in Kanugovi.  The motivation for doing so would have been to enable utilizing a mixture of wireless communication environments, e.g., a WLAN environment and a cellular environment, for example, to respond to rapid changes in customer demand, reduce power consumption, reduce cost, increase efficiency and/or achieve any other benefit (Zhu at Para. 0051).
Regarding claims 3 and 10, the combination of references Kanugovi and Zhu teach the limitations of the previous claims.  Kanugovi further teaches wherein scheduling the data packets comprises: calculating weights for the respective wireless communication links based on state information of the respective wireless communication links; and scheduling the data packets based on the weights (Fig. 4; Paras. 0081-0085; distribution function is a multi-link scheduler that schedules across the WiFi and LTE links using an algorithm that has inputs such as, but not limited to, radio link quality, loading of the two candidate links, etc. Scheduling functions such as this are well-known in the art, and thus, a detailed discussion is omitted; i.e. the loading of the two links would read on the weights and the packets would be distributed based on the loading status).

Claims 2, 4-7, 9, and 11-14 is rejected under 35 U.S.C. 103 as being unpatentable over Kanugovi et al  (US 2016/0174107 A1) in view of Zhu  (US 2018/0146487 A1) further in view of Himayat et al  (US 2015/0351079 A1).
Regarding claims 2 and 9, the combination of references Kanugovi and Zhu teach the limitations of the previous claims.  Kanugovi further teaches the multilink transmissions use of a single IP address (Paras. 0103-0104; eNB 1050 establishes an IP tunnel (e.g., a local IP tunnel) to the WiFi AP 120 using the local IP address assigned to the eNB 1050 by the WiFi AP).
However, the combination of references Kanugovi and Zhu do not specifically disclose further comprising determining whether the terminal supports multilink transmission. 
Himayat teaches an integrated WLAN/WWAN Radio Access Technology (“RAT”) architecture is described, in which signaling used to control the integration of the WLAN/WWAN architecture (Abstract).  He further teaches further comprising determining whether the terminal supports multilink transmission (Para. 0062; it may be desirable for eNB 136 to determine whether UE 110 has available WiFi resources, WiFi protocols that are supported by UE; i.e. if the eNB determines that the UE doesn’t have WiFi resources or supported protocols, it would dictate whether the multilink would be supported). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Himayat with the combination of references Kanugovi and Zhu.  The motivation for doing so would have been to provide Himayat at Para. 0015).
Regarding claims 4 and 11, the combination of references Kanugovi and Zhu teach the limitations of the previous claims.  However, the combination of references Kanugovi and Zhu do not specifically disclose wherein the data packets include multilink information indicating a link state of a wireless communication link among the respective wireless communication links. 
Himayat teaches an integrated WLAN/WWAN Radio Access Technology (“RAT”) architecture is described, in which signaling used to control the integration of the WLAN/WWAN architecture (Abstract).  He further teaches wherein the data packets include multilink information indicating a link state of a wireless communication link among the respective wireless communication links (Para. 0021; information, received via the PDCP layer, may be received in a PDCP packet, in which a packet data unit (“PDU”) type information field in a header of the PDCP packet may indicate that the PDCP packet includes the one or more parameters relating to the bearer between the UE and the WLAN component; i.e. the packet would include information about the bearer such as link quality or load, as shown above). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Himayat with the combination of references Kanugovi and Zhu.  The motivation for doing so would have been to provide for an architecture which allows for exploiting the reliability and the wide coverage of the WWAN to improve user experience over unlicensed spectrum (Himayat at Para. 0015).
Regarding claims 5 and 12, the combination of references Kanugovi, Zhu, and Himayat teach the limitations of the previous claims.  Himayat further teaches wherein the multilink information is located at an end of the data packets (Para. 0021; information, received via the PDCP layer, may be received in a PDCP packet, in which a packet data unit (“PDU”) type information field in a header of the PDCP packet may indicate that the PDCP packet includes the one or more parameters relating to the bearer between the UE and the WLAN component; i.e. it could be design choice or rearranging of parts to put the field at any location within the packet and thus would be obvious).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Himayat with the combination of references Kanugovi and Zhu.  The motivation for doing so would have been to provide for an architecture which allows for exploiting the reliability and the wide coverage of the WWAN to improve user experience over unlicensed spectrum (Himayat at Para. 0015).
Regarding claims 6 and 13, the combination of references Kanugovi, Zhu, and Himayat the limitations of the previous claims.  Himayat further teaches wherein the multilink information comprises link identification information and at least one 1-bit flag indicating a type of the multilink information (Paras. 0021-0022; PDCP packet may further include information indicating a type of the one or more parameters; i.e. the packet would include the type of the parameter/information). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Himayat with the combination of references Kanugovi and Zhu.  The motivation for doing so would have been to provide for an architecture which Himayat at Para. 0015).
Regarding claims 7 and 14, the combination of references Kanugovi, Zhu, and Himayat the limitations of the previous claims.  Park further teaches wherein the data packets comprises a next protocol field indicating a length of the multilink information (Paras. 0021-0022 and 0076; PDCP packet may further include information indicating a type of the one or more parameters; modified PDCP packets, in accordance with some implementations, may have a variable length (e.g., which may be variable based on the amount of relevant data that is included in the packet). In other implementations, modified PDCP packets may have a predetermined size. While Data Size is shown, in FIG. 5, as being denoted by Bits 5-8 of Octet 2, in practice, other bits (or quantities) of bits may be used to denote the Data Size of a particular PDCP WLAN control packet; i.e. the packet would include the type of the parameter/information and the size of this information can be included in the packet). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Himayat with the combination of references Kanugovi and Zhu.  The motivation for doing so would have been to provide for an architecture which allows for exploiting the reliability and the wide coverage of the WWAN to improve user experience over unlicensed spectrum (Himayat at Para. 0015).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474